DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are considered to be allowable over the cited prior art references of record for the same reason(s) as indicated by the Applicant on pages 5-9 of the Remarks filed on 01/10/2022. Specifically, as correctly indicated by the Applicant, Hansen et al. NPL “Thermo-optical effects in high-power Ytterbium-doped fiber amplifiers” (hereinafter Hansen) expressly teaches that the phase shift between modes results in “transfer of power from the fundamental to the higher-order local mode” (3.2. Thermally induced multi-mode behavior; Page 23976, last paragraph; Conclusion). None of the cited prior art references of record contemplate setting a relative phase shift between the mode interference pattern and the thermally induced refractive index grating “such that an energy transfer between the modes of the laser radiation propagating in the optical waveguide takes place in a direction of a fundamental mode of said modes”. As such, it would not have been obvious to one of ordinary skill in the art to modify Hansen to include such features in view of any of the cited prior art references of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otto et al. NPL "Controlling mode instabilities by dynamic mode excitation with an acousto-optic deflector"; Stihler et al. NPL "Controlling mode instabilities at 628W average output power in an Ybdoped rod-type fiber amplifier by active modulation of the pump power".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636